                                                                                            FILED
                                                                                   2019 Sep-10 AM 09:14
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION
 EDWARD DWIGHT COLEMAN,                    )
                                           )
       Petitioner,                         )
                                           )    Case No.
 v.                                        )    2:18-cv-00989-AKK-JEO
                                           )
 C. GORDON, Warden, et al.,                )
                                           )
       Respondents.                        )


                           MEMORANDUM OPINION
      This is an action on a petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2254 by Edward Dwight Coleman, a prisoner proceeding pro se. On July

23, 2019, the magistrate judge entered a report recommending the petition be denied

and this action dismissed with prejudice. Doc. 9. Although the petitioner was

advised of his right to file specific written objections within fourteen days, no

objections have been received by the court.

      After careful consideration of the record in this case, including the magistrate

judge’s report, the court hereby ADOPTS the report of the magistrate judge and

ACCEPTS his recommendations. In accordance with the recommendation, the

court finds that the petition in this matter is due to be denied and this matter is due

to be dismissed.

      A separate order will be entered.
      The Clerk is DIRECTED to serve a copy of this memorandum opinion and

its accompanying final judgment on the petitioner and on counsel of record.

      DONE the 10th day of September, 2019.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                        2
